It is my view that the Chief Justice is correct in the two holdings of his opinion: First, that there was plenty of evidence to require the trial Judge to send the case to the jury; and, second, that *Page 69 
there was no prejudicial error in the admission of the testimony of the witness Sloan.
I do not think it necessary to say anything as to the first holding, as the opinion of the Chief Justice fully covers that matter.
As to the second holding. The appellant's second exception is taken, as I view it, under a misapprehension of the rulings made by Judge Townsend. He did not hold that the witness could go into the contents of the bond in question. He did hold that the witness, who testified as to hearing the alleged slanderous language used by Hair to the plaintiff, could testify what the witness understood the words to mean. It was shown that the witness had been formerly employed by the appellant insurance company in the capacity of supervisor of agents of the class in which the plaintiff was included; that he was familiar with the manner in which the company conducted its business with the subordinate agents; that he knew the purpose for which the bonds of the agent were taken by the company and the purpose of making reports to the bonding company as to the conduct of agents, which purpose was to collect "cash shortages" due by agents for money collected by them and not remitted to the company. As Judge Townsend remarked in his rulings, the question before the trial Court was "whether or not this was a slanderous charge." The condition of the bond was, as the Judge stated, a collateral matter, and tended only to establish what construction should have been placed upon Hair's language.
MESSRS. JUSTICES STABLER and CARTER concur.